Steuer, J.
This action concerns certain cash and savings bankbooks seized by the police as evidence and now in the possession of the property clerk of the department. Both the cash and the deposits represented by the books were the proceeds of certain jewelry stolen from the plaintiff. The criminal proceedings have been completed and the authorities have no further use for the cash or books as evidence.
None of these facts is in dispute and the sole issue is whether the property clerk should turn over what he is holding, to the plaintiff. The question is raised whether he has the same duty in regard to the proceeds of stolen property as he would have to the property itself. The police get the right to seize such property from subdivision b of section 435-4.0 of the Administrative Code of the City of New York, which gives them the right to take possession of property 1 ‘ derived through the conversion of unlawfully acquired property ”. The same section (subd. f) provides for the delivery of such property or money to any person who establishes that he has a property right in it. That the owner of the converted property has a property right in the proceeds of the conversion is shown by the fact that when the rights of third persons do not intervene, he may either replevin these proceeds (Silsbury & Calkins v. McCoon & Sherman, 3 N. Y. 379) or impress a trust upon them (Jaffe v. v. Weld, 155 App. Div. 110).
Judgment for plaintiffs accordingly.